 Case 2:20-cv-07747-DSF Document 20 Filed 09/29/20 Page 1 of 2 Page ID #:421
                                                                           JS-6



                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA




   In re LUMINANCE RECOVERY               CV 20-7747 DSF
   CENTER, LLC

                                          Order DENYING Motion to
                                          Withdraw Reference
   RICHARD A. MARSHACK, Ch. 7
   Trustee,
        Plaintiff,

                      v.

   SCOTTSDALE INSURANCE
   COMPANY,
       Defendant.



      Defendant Scottsdale Insurance Company has filed a motion to
   withdraw the reference of this adversarial action from the Bankruptcy
   Court. The Court deems this matter appropriate for decision without
   oral argument. See Fed. R. Civ. P. 78; Local Rule 7-15.

           The district court may withdraw, in whole or in part, any
           case or proceeding referred under this section, on its own
           motion or on timely motion of any party, for cause shown.
           The district court shall, on timely motion of a party, so
           withdraw a proceeding if the court determines that
           resolution of the proceeding requires consideration of both
           title 11 and other laws of the United States regulating
           organizations or activities affecting interstate commerce.




CC: LABC
Case 2:20-cv-07747-DSF Document 20 Filed 09/29/20 Page 2 of 2 Page ID #:422




  28 U.S.C. § 157(d). “In determining whether cause exists, a district
  court should consider the efficient use of judicial resources, delay and
  costs to the parties, uniformity of bankruptcy administration, the
  prevention of forum shopping, and other related factors.” Security
  Farms v. Int’l Bhd. of Teamsters, Chauffers, Warehousemen & Helpers,
  124 F.3d 999, 1008 (9th Cir. 1997).

     The Court previously referred to the Bankruptcy Court a declaratory
  relief action brought by Scottsdale involving the same subject matter.
  The Court sees no reason to change course. The stated reasons for
  withdrawal of the reference are (1) that the adversarial action is non-
  core so the Bankruptcy Court cannot enter final judgment and (2) that
  Scottsdale has a right to a jury and does not consent to a jury trial
  before the Bankruptcy Court. But these factors alone do not persuade
  the Court to withdraw the reference. The mere fact that this Court
  may eventually have to review the actions of the Bankruptcy Court or
  preside over a jury trial does not mean that leaving the adversarial
  action in the Bankruptcy Court is inefficient. As noted in the order
  referring the declaratory relief action, the dispute involves insurance
  coverage that is a significant asset of the relevant bankruptcy estate(s),
  the validity of the alleged exclusion from coverage involves
  interpretation of bankruptcy law, and the purchase of the policy was by
  the Trustee in the context of bankruptcy administration. The
  Bankruptcy Court is well-positioned to manage this litigation in the
  greater context of the underlying bankruptcy.

     The motion to withdraw the reference is DENIED.

     IT IS SO ORDERED.



  Date: September 29, 2020             ___________________________
                                       Dale S. Fischer
                                       United States District Judge




                                      2
